In a contested probate proceeding, the contestants appeal from an order of the Surrogate’s Court, Kings County, entered October 9, 1959, which (1) denied their motion for the entry of an order denying probate to an alleged codicil in accordance with that court’s decision of August 13,1957 or, in the alternative, for summary judgment denying probate to said alleged codicil (Rules Civ. Prac., rules 113, 114), and (2) directed that the proceeding be placed on the calendar for a day certain. Order affirmed, with one bill of $10 costs and disbursements, payable out of the estate. Beldoek, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.